DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                  L.V., a child,
                                   Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-4324

                                [ June 29, 2016 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 502014CJ001969A.

  Carey Haughwout, Public Defender, and Zainabu Rumala, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   The appellant’s assistant public defender filed a motion to withdraw
and supporting brief pursuant to Anders v. California, 386 U.S. 738 (1967).
Counsel noted that the trial court granted appellant’s two Rule 8.135(b)
motions to correct disposition order, and the record includes an order
granting one of the motions; however, the record does not include a
corrected disposition order. We affirm the finding of guilt, withhold of
adjudication, and appellant’s placement on probation, but we remand for
the trial court to enter a corrected disposition order reflecting its rulings
on the two Rule 8.135(b) motions.

   Affirmed and Remanded with Instructions.

WARNER, TAYLOR and KLINGENSMITH, JJ., concur.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.